Filed 12/30/22 In re G.T. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re G. T., a Person Coming                                 B316544, B318898
 Under the Juvenile Court Law.                                (Los Angeles County
                                                              Super. Ct. No. 20LJJP00490)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 THERESA P.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Stephanie M. Davis, Temporary Judge. Dismissed in
part and affirmed in part.
      Megan Turkat Schirn, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Interim County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                        ____________________

       The Los Angeles County Department of Children and
Family Services (DCFS or the agency) initiated juvenile
dependency proceedings concerning G.T., who at that time was
seven years old, based on his mother’s substance abuse.1 The
juvenile court sustained the dependency petition, removed G.T.
from his mother, denied her family reunification services on
account of mother’s failure to reunify with G.T.’s two older
siblings who had been removed from her custody because of her
substance abuse, and scheduled a hearing to determine G.T.’s
permanent placement.
       Mother filed a petition pursuant to Welfare and
Institutions Code2 section 388 to set aside the juvenile court’s
ruling denying her reunification services, arguing, inter alia, that
after the court issued that order, mother had become sober and
participated in substance abuse programs. The court held a
hearing on the petition at which mother testified, and thereafter
denied the petition, appointed G.T.’s maternal aunt as his legal
guardian, permitted mother to have monitored visits with G.T.,
and terminated jurisdiction.
       On appeal, mother contends the juvenile court erroneously
inferred from her use of medication to manage withdrawal


      1   The identity of G.T.’s father is unknown.
      2  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                     2
symptoms that she had failed to establish she was no longer
abusing substances. We decline to resolve this issue. The order
denying the petition indicates the court found that even if mother
had established her recent sobriety, the circumstances had not
changed sufficiently to show that delaying implementation of
G.T.’s permanent plan (i.e., legal guardianship by G.T.’s maternal
aunt) by awarding mother reunification services was in G.T.’s
best interest.
       We conclude the juvenile court did not abuse its discretion
in denying mother’s section 388 petition given mother’s 25-year
history of substance abuse; her recent arrest in another state for
possessing methamphetamine and marijuana while she was in a
drug treatment program; the fact that G.T.’s request to be
reunified with his mother stemmed from his apparent desire to
act as her caretaker; and G.T.’s interest in permanence and
stability in his new home with his maternal aunt and his older
brother.
       Finding no error, we affirm the order denying mother’s
section 388 petition. Additionally, we dismiss as abandoned
mother’s appeal of the orders denying her subsequent section 388
petitions.

               PROCEDURAL BACKGROUND3
      We summarize only those aspects of the procedural history
that are relevant to our disposition of the instant appeals.

      3 We derive part of our Procedural Background from
undisputed portions of the parties’ appellate briefing and
assertions DCFS makes in its respondent’s brief to which
mother does not respond in her reply. (See Artal v. Allen (2003)
111 Cal.App.4th 273, 275, fn. 2 (Artal) [“ ‘[B]riefs and
argument . . . are reliable indications of a party’s position on the



                                     3
       On August 4, 2020, DCFS filed a juvenile dependency
petition concerning G.T., who was seven years old at that time.
In the petition, the agency asserted jurisdiction under
section 300, subdivisions (b)(1) and (j).
       In support of jurisdiction, the petition alleged the following:
“[G.T.’s] mother . . . has a history of substance abuse and is a
current abuser of cocaine, marijuana, opiates, benzodiazepines,
oxycodone, hydrocodone, and Dilaudid, which renders the mother
incapable of providing regular care of the child. On prior
occasions, the mother was under the influence of cocaine,
marijuana, opiates, benzodiazepines, oxycodone, hydrocodone,
and Dilaudid, while the child was in the mother’s care and
supervision. On 06/27/2020, the mother had a positive toxicology
screen for cocaine, marijuana, opiates, benzodiazepines, and
oxycodone. On 07/02/2020, the mother had a positive toxicology
screen for marijuana metabolites and hydrocodone. The child’s
[two older] siblings . . . are prior Dependents of the Juvenile
Court and received Permanent Placement Services due to the
mother’s substance abuse. Such substance abuse by the mother
endangers the child’s physical health and safety and places the
child at risk of serious physical harm[ and] damage . . . .”4




facts as well as the law, and a reviewing court may make use of
statements therein as admissions against the party.’ ”]; Rudick v.
State Bd. of Optometry (2019) 41 Cal.App.5th 77, 89–90
[concluding that the appellants made an implicit concession by
“failing to respond in their reply brief to the [respondent’s]
argument on th[at] point”].)
      4Indeed, according to the detention report filed on
September 15, 2020, mother’s adult daughter told the agency that



                                     4
       The juvenile court later detained G.T. from mother, and
G.T. was placed with his maternal aunt. Maternal aunt is the
legal guardian of one of the two older siblings identified in the
dependency petition, to wit, an older brother of G.T. with whom
mother failed to reunify in a prior dependency proceeding.
       On October 20, 2020, the juvenile court sustained the
dependency petition and scheduled a separate disposition
hearing. At the November 23, 2020 disposition hearing, the court
declared G.T. a dependent; removed him from mother’s custody;
denied mother family reunification services pursuant to
section 361.5, subdivision (b)(10);5 and scheduled a section 366.26
hearing to devise a permanent plan for G.T.6
       On August 16, 2021, mother filed a section 388 petition
requesting “[t]he child be returned to mother’s care; or Family


hospital staff informed her that mother’s name was “on a ‘list’ for
people who abuse medication.”
      5  As pertinent here, section 361.5, subdivision (b)(10)(A)
provides: “Reunification services need not be provided to a
parent . . . when the court finds, by clear and convincing
evidence, any of the following: [¶] . . . [¶] That the court ordered
termination of reunification services for any siblings or half
siblings of the child because the parent . . . failed to reunify with
the sibling or half sibling after the sibling or half sibling had been
removed from that parent . . . and that, according to the findings
of the court, this parent . . . has not subsequently made a
reasonable effort to treat the problems that led to removal of the
sibling or half sibling of that child from that parent . . . .”
(§ 361.5, subd. (b)(10)(A).)
      6  (See In re Elizabeth R. (1995) 35 Cal.App.4th 1774, 1788
[indicating that the purpose of a section 366.26 hearing is to
“devise a permanent plan”].)




                                     5
Reunification Services be reinstated; or mother’s visits . . . be
unmonitored and/or liberalized.” In the petition, mother alleged
the following changes had occurred since the November 23, 2020
disposition hearing: “Mother has been focusing on her sobriety.
Mother has completed Parenting Classes, a Substance Use
Disorder (SUD) at Penny Lane, as well as at Tarzana Treatment
Center. Mother is consistently testing weekly, and participating
in Group and individual counseling. Mother has regularly visited
with her son, and she has stable housing.” The court thereafter
scheduled a hearing on the section 388 petition for
October 22, 2021, and continued the section 366.26 hearing
to that date as well.
       On October 22, 2021, the juvenile court held a hearing on
mother’s section 388 petition at which mother testified. On
October 29, 2021, the court denied the section 388 petition,
appointed maternal aunt as G.T.’s legal guardian, authorized
mother to have weekly monitored visitation, and terminated
jurisdiction. Later that day, mother appealed the orders denying
her section 388 petition, establishing a legal guardianship for
G.T., and terminating jurisdiction.
       On November 9, 2021, mother filed her second section 388
petition, wherein she requested that the juvenile court remove
G.T. from maternal aunt’s home or return him to mother’s
custody. On December 3, 2021, mother amended her section 388
petition to ask the court to reopen the case and provide her with
additional time to reunify with G.T. On February 23, 2022,
mother filed yet another section 388 petition, which sought an
order returning G.T. to her custody, granting her family
reunification services, or authorizing her to have unmonitored
and overnight visits.




                                   6
      On February 23, 2022, the juvenile court denied the
section 388 petition that mother had filed earlier that day.
On February 28, 2022, the court denied mother’s other pending
section 388 petition. On March 1, 2022, mother filed a notice of
appeal of the February 28, 2022 ruling. On March 7, 2022,
mother amended the March 1, 2022 notice of appeal to
indicate that she sought review of the rulings issued on
February 23 and 28, 2022.

                   STANDARD OF REVIEW
       “Section 388 provides for modification of juvenile court
orders when the moving party presents new evidence or a change
of circumstances and demonstrates modification of the previous
order is in the child’s best interests.” (In re Samuel A. (2020)
55 Cal.App.5th 1, 6–7.) “Generally, the petitioner must show by
a preponderance of the evidence that the child’s welfare requires
the modification sought.” (In re A.A. (2012) 203 Cal.App.4th 597,
612 (A.A.).) “ ‘In determining whether the petition makes the
necessary showing, the court may consider the entire factual and
procedural history of the case.’ [Citation.]” (In re Mia M. (2022)
75 Cal.App.5th 792, 812.)
       “Not every change in circumstance can justify modification
of a prior order. [Citation.] The change in circumstances must
relate to the purpose of the order and be such that the
modification of the prior order is appropriate.” (A.A., supra,
203 Cal.App.4th at p. 612.) “[A] section 388 petition seeking
reinstatement of reunification services or return of the child will
necessarily involve a parent who has made mistakes sufficient to
support termination of services at some point in the past. The
question must be whether the changes the parent made since
then are substantial enough to overshadow that prior



                                    7
determination, such that reunification is now in the child’s best
interests.” (In re J.M. (2020) 50 Cal.App.5th 833, 848 (J.M.).)
“ ‘A petition which alleges merely changing circumstances and
would mean delaying the selection of a permanent home for a
child to see if a parent . . . might be able to reunify at some future
point[ ] does not promote stability for the child or the child’s best
interests. [Citation.] “ ‘[C]hildhood does not wait for the parent
to become adequate.’ ” ’ [Citation.]” (In re Mary G. (2007)
151 Cal.App.4th 184, 206 (Mary G.).)
       “The [section 388] petition is addressed to the sound
discretion of the juvenile court, and its decision will not be
overturned on appeal in the absence of a clear abuse of
discretion.” (A.A., supra, 203 Cal.App.4th at p. 612.) Under that
standard, “[t]he appellate court ‘ “will not disturb [a] decision
unless the trial court has exceeded the limits of legal discretion
by making an arbitrary, capricious, or patently absurd
determination [citations].” ’ [Citation.]” (See Mary G., supra,
151 Cal.App.4th at p. 205; see also In re M.L. (2012)
205 Cal.App.4th 210, 228 [“A review for abuse of discretion must
be highly deferential to the decision maker[,] . . . and requires a
showing that the decision was ‘so irrational or arbitrary that no
reasonable person could agree with it.’ ”].) In reviewing “ ‘the
factual basis for an exercise of discretion,’ ” “a reviewing court
should ‘not reweigh the evidence, evaluate the credibility of
witnesses, or resolve evidentiary conflicts[,]’ ” and “ ‘ “ ‘[w]hen two
or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.’ ” ’ [Citations.]” (See In re Caden C. (2021)
11 Cal.5th 614, 640–641 (Caden C.).)




                                      8
       Additionally, “[t]he juvenile court’s orders are ‘presumed to
be correct, and it is appellant’s burden to affirmatively show
error.’ [Citations.] ‘ “Appellate briefs must provide argument
and legal authority for the positions taken.” [Citation.] “When
an appellant fails to raise a point, or asserts it but fails to support
it with reasoned argument and citations to authority, we treat
the point as waived.” ’ [Citation.]” (In re J.F. (2019)
39 Cal.App.5th 70, 79.)

                           DISCUSSION
       As we noted in our Procedural Background, mother
appealed the October 29, 2021 order denying her initial
section 388 petition and the February 2022 orders denying her
subsequent section 388 petitions. Apart from her challenge to the
order denying her first section 388 petition, mother does not
contest the validity of the juvenile court’s October 29, 2021 orders
appointing a legal guardian and terminating jurisdiction. We
first address mother’s appeal of the October 29, 2021 denial of
her initial section 388 petition, then we discuss her appeal of the
February 2022 orders.

A.    Mother Fails to Establish the Juvenile Court Erred
      in Denying Her First Section 388 Petition
      Although in her initial section 388 petition mother sought
the return of G.T. to her care, unmonitored or liberalized visits
with the child, and family reunification services, on appeal, she
contests only the juvenile court’s denial of her request for
reunification services.7 Mother’s principal challenge to this


      7 Although mother asserts at one point in her opening brief
that “the issue was whether the juvenile court abused its



                                      9
ruling is that the court erroneously inferred from mother’s use of
Suboxone that she “had not stopped taking opioids and therefore
failed to show she had maintained sobriety to show changed
circumstances.” Specifically, mother contends “[t]here is no
evidence in the record, medical or otherwise, to support the
court’s conclusion that the use of [S]uboxone means a patient is
‘still on opioids’ when that medication is prescribed through a
[medication assisted treatment] program.” Mother insists that
Suboxone is a medication used to treat drug withdrawal
symptoms.
        We need not decide whether the juvenile court erroneously
found that mother failed to establish her sobriety because the
court’s order denying her petition does not hinge on that
conclusion. Admittedly, in the course of rendering its decision,
the court did find that mother was “still on the opioids,” the court
doubted whether “a competent treating physician” had in fact
decided to allow her to use the opioids “as part of her treatment
program,” and the court “question[ed]” whether the medication
assisted treatment (MAT) program was “the best and most
effective treatment for the mother under the circumstances . . . .”
Nevertheless, the court also observed that it “ha[d] to consider
the chronic, long-standing history of addiction suffered by the
mother” and found, “based on the evidence presented, that the
mother ha[d] shown, at best, changing circumstances.” The
juvenile court further ruled that “the facts do not support the
conclusion that returning or offering the mother reunification

discretion [in] denying a hearing on mother’s [first] petition,” this
appears to be a typographical error because she admits elsewhere
in her briefing that “the juvenile court ordered a hearing on the
petition.”




                                    10
services is in the minor’s best interest.” Liberally construing the
juvenile court’s statements, as we must, we conclude the court
had found that, even if it were to credit mother’s evidence of
sobriety, she nonetheless failed to show the circumstances had
changed to such a degree that granting her reunification services
was in G.T.’s best interest.8 As we explain below, mother fails to
establish the court acted in an arbitrary, capricious, or patently
absurd manner in arriving at that conclusion.
       In assessing a parent’s section 388 petition for an order
granting reunification services, “a court must perform a . . .
nuanced best interests analysis” that takes into account “ ‘(1) the
seriousness of the problem which led to the dependency, and the
reason for any continuation of that problem; (2) the strength of
relative bonds between the dependent children to both parent
and caretakers,’ taking into account ‘any interest of the child in
preserving an existing family unit, no matter how, in modern
parlance, “dysfunctional” ’ and ‘the complexity of human
existence’; and (3) the nature of the changed circumstances and
the reason a change was not made sooner.” (See J.M., supra,
50 Cal.App.5th at pp. 847–848, italics omitted.)
       We address the first and third factors together because
they overlap in this case. (See, e.g., J.M., supra, 50 Cal.App.5th
at p. 848 [noting that these two factors can be “closely related” to
each other].) Regarding the seriousness of the problem that led
to the dependency case, the juvenile court sustained a
jurisdictional allegation that mother’s “substance abuse . . .

      8  (See In re Marriage of Arceneaux (1990) 51 Cal.3d 1130,
1133 [“A judgment or order of a lower court is presumed to be
correct on appeal, and all intendments and presumptions are
indulged in favor of its correctness.”].)




                                    11
endangers the child’s physical health and safety and places the
child at risk of serious physical harm . . . .” In sustaining this
allegation, the court also found that G.T.’s two older siblings “are
prior Dependents of the Juvenile Court [who] received
Permanent Placement Services due to the mother’s substance
abuse.” Although the court advised mother of her right to seek
writ relief from the ensuing dispositional order that set a
section 366.26 hearing, mother failed to do so.9 Consequently,
mother waived her right to challenge these jurisdictional
findings.10
      Concerning the nature of the changed circumstances,
mother asserts she “provided substantial evidence of maintaining
sobriety while participating in medication-assisted treatment,”
including her multiple negative results for drug tests
administered after April 14, 2021, her completion of a substance

      9  We, sua sponte, take judicial notice of mother’s notice of
intent to file a writ petition vis-à-vis the dispositional order,
along with the appellate docket relating thereto, which shows
that the proceedings were terminated after mother failed to file
any such writ petition. (Evid. Code, §§ 452, subd. (d), 459.)
      10  As our colleagues in Division Two of the Fourth District
explained: “Failure to appeal from an appealable dispositional
order waives any substantive challenge to the jurisdictional
findings. [Citation.] . . . [¶] . . . ‘When the . . . order [setting a
section 366.26 hearing] is made at the dispositional hearing,’ . . . .
[i]t could be reviewed, if at all, only by way of a writ petition.
[Citations.] [¶] Much like failure to appeal from an appealable
dispositional order, failure to take a writ from a nonappealable
dispositional order waives any challenge to it. [Citations.] But
there is one exception to this rule. The juvenile court is required
to advise a parent of the writ petition requirement.” (See In re
Athena P. (2002) 103 Cal.App.4th 617, 624–625.)




                                     12
abuse treatment program, and her participation in, and full
compliance with, a MAT program. Yet, mother concedes she
testified that “[s]he has struggled with substance abuse for
25 years” and that she became sober no earlier than
April 16, 2021, which was approximately six months prior to the
hearing on her petition. (See Artal, supra, 111 Cal.App.4th at
p. 275, fn. 2 [holding that a reviewing court may construe a
statement in a brief as an admission against the party making
it].) Further, the section 366.26 report filed on March 5, 2021
and mother’s testimony at the section 388 hearing show that in
March 2021, while mother was in the midst of one of her drug
treatment programs, mother was arrested in Indiana for
possession of methamphetamine, marijuana, and cocaine, thus
illustrating the seriousness of her addiction to substances at that
time. Given these facts, it was not unreasonable for the juvenile
court to question whether mother would be able to maintain her
sobriety upon being afforded family reunification services. (Cf.
In re Cliffton B. (2000) 81 Cal.App.4th 415, 420–421, 423–424
[upholding the denial of a father’s section 388 petition for
reinstatement of reunification services because, given the father’s
long history of drug use, “200 days [of sobriety] was not enough to
reassure the juvenile court” that he would not relapse].)
       With respect to the second factor (i.e., the strength of the
relative bonds between the child and the parent and the
caretaker, respectively), mother argues that G.T. had been in
mother’s care since birth, G.T. told the agency that he wanted to
reunify with mother, G.T. “was consistently happy to see mother
and relatives confirmed there was a bond between mother and
[G.T.]” Mother also intimates that offering her reunification
services would not undermine G.T.’s interest in permanency and




                                   13
stability because G.T. “was not being adopted, mother continued
to have visitation,” and “maternal aunt . . . did not want adoption
[because she wanted] to give mother a chance to ‘get her act
together’ and get her son back.”
       Admittedly, the interim review report filed on
September 9, 2021 shows G.T. told the agency “he want[ed] to
return home to his mother.” Per the report, G.T. asked, “ ‘Who’s
going to take care of her?’ and [stated] ‘I need to know she is
okay, so she is not alone.’ ” Further, according to the detention
report filed on September 15, 2020, G.T. informed the agency that
on multiple occasions, he had accompanied his mother to the
hospital in her quest for pain medicine, and the medical director
for the county fire department disclosed that mother has
requested transportation to the hospital to get opiates. The
juvenile court could have reasonably inferred from this evidence
that G.T.’s request to return home stemmed from his desire to act
as a caretaker for mother, and that facilitating the return of an
eight-year-old child to mother to assume that role would not have
been in his best interest.11



      11    (See Caden C., supra, 11 Cal.5th at pp. 640–641 [holding
that “ ‘ “ ‘[w]hen two or more inferences can reasonably be
deduced from the facts, the reviewing court has no authority
to substitute its decision for that of the trial court’ ” ’ ”
under the abuse of discretion standard]; cf. In re L.S. (2014)
230 Cal.App.4th 1183, 1199–1200 [concluding that the beneficial
parental relationship exception to the termination of parental
rights was inapplicable, given that the minors did not have “a
positive emotional attachment” to their parents because, inter
alia, the minors’ “desire to go home was due in part to . . . a need
to act as caretakers for” the parents].)




                                   14
       Further, assuming arguendo mother is correct in asserting
that G.T. “was emotionally attached to his mother and there was
an acknowledged bond between them,” mother overlooks the fact
that denying her petition for reunification services would not
have severed that bond. Specifically, in the interim review report
filed on September 9, 2021, DCFS sought the appointment of a
legal guardian—and not adoption—as G.T.’s permanent plan,
and the agency sought to allow mother to continue to have
monitored visits with the child. Because the juvenile court’s
docket indicates this was the last report filed by the agency prior
to the hearing on mother’s initial section 388 petition, there is no
indication the denial of that petition had the potential to
extinguish mother’s relationship with G.T.12
       We also note that the interim review report states G.T. had
“been acclimating to life with his half-brother and maternal
aunt,” and that he had been “enroll[ed] in the local school.” This
evidence supports the conclusion that granting mother’s petition
would have disrupted a permanent and stable living environment
for G.T. (See also In re J.R. (2022) 82 Cal.App.5th 569, 590,
fn. 30 [“ ‘ “ ‘Once reunification services are ordered terminated
[by the juvenile court], the focus shifts to the needs of the child
for permanency and stability.’ ” ’ ”].)
       In light of the above-described evidence before the juvenile
court, the court did not abuse its discretion in concluding that
mother’s recent sobriety did not establish that granting her
reunification services would have been in G.T.’s best interest.
(See J.M., supra, 50 Cal.App.5th at p. 847 [holding that whether


      12  We, sua sponte, take judicial notice of the juvenile
court’s docket. (Evid. Code, §§ 452, subd. (d), 459.)




                                    15
granting reunification services would be in the child’s best
interest is “the ‘ultimate question’ on [this type of] section 388
petition”].)

B.    We Dismiss as Abandoned Mother’s Appeal of the
      Orders Denying Her Subsequent Section 388
      Petitions
       After she filed her opening brief, mother moved to
consolidate her appeal of the order denying her initial section 388
petition with her appeal of the February 2022 orders denying her
subsequent section 388 petitions. In her motion, mother asked
this court to accept her previously-filed brief as her opening brief
for both appeals. The presiding justice thereafter granted
mother’s motion and consolidated both appeals “for purposes of
briefing, oral argument and decision.” The order granting the
motion provides that the opening brief mother had already filed
“now applies to both cases.”
       At no point in her opening or reply briefs does mother
challenge the February 2022 orders. We therefore dismiss as
abandoned mother’s appeal of those rulings. (Uzyel v. Kadisha
(2010) 188 Cal.App.4th 866, 888, fn. 12 [dismissing an appeal
from an order because the appellant abandoned his appeal by
failing to challenge the order in his briefing].)




                                     16
                         DISPOSITION
       We affirm the juvenile court’s October 29, 2021 orders
(a) denying mother’s petition filed under Welfare and Institutions
Code section 388, (b) appointing a legal guardian for G.T., and
(c) terminating dependency jurisdiction. We dismiss as
abandoned mother’s appeal of the February 23, 2022 and
February 28, 2022 orders denying her subsequent section 388
petitions.
       NOT TO BE PUBLISHED.




                                          BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             WEINGART, J.




                                  17